UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-09005 Name of Registrant: Vanguard Massachusetts Tax-Exempt Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2009  November 30, 2010 Item 1: Reports to Shareholders Vanguard Massachusetts Tax-Exempt Fund Annual Report November 30, 2010 > After generating exceptional results a year ago, tax-exempt municipal bonds generally posted low- to mid-single-digit returns for the 2010 fiscal year. > Vanguard Massachusetts Tax-Exempt Fund returned more than 3% in the 12 months ended November 30, 2010, lagging the returns of its comparative standards. > The funds long-term performance remained ahead of the average result for competing Massachusetts funds. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 Fund Profile. 11 Performance Summary. 12 Financial Statements. 14 About Your Funds Expenses. 31 Glossary. 33 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended November 30, 2010 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard Massachusetts Tax-Exempt Fund 3.06% 4.97% 3.80% -0.39% 3.41% Barclays Capital 10 Year Municipal Bond Index 5.51 Massachusetts Municipal Debt Funds Average 4.07 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper Inc. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Y our Funds Performance at a Glance November 30, 2009 , Through November 30, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Massachusetts Tax-Exempt Fund $10.19 $10.15 $0.386 $0.000 1 Chairmans Letter Dear Shareholder, Traditionally, municipal bonds have been seen as the investment equivalent of your grandfathers sedanstaid but generally safe and reliable. After staging an impressive recovery a year ago, munis were indeed fairly steady in the 2010 fiscal yearuntil a late-summer rally, which was followed by a sharp reversal. November was the most volatile month in the municipal market since the financial crisis erupted in the fall of 2008. Still, despite a decline of more than 2% in November, Vanguard Massachusetts Tax-Exempt Fund returned more than 3% for the 12 months ended November 30. Because of its high-quality orientation, the fund lagged the average return of its Massachusetts peer group. Many of the funds competitors, along with the index, benefited from the markets sizable appetite for risk during much of 2010. On November 30, the funds 30-day SEC yield was 3.06%, down from 3.20% a year earlier. The taxable-equivalent yield was 4.97% for investors in the highest federal income tax bracket. Note: The fund is permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of November 30, the fund owned no securities that would generate income distributions subject to the AMT. 2 Bonds produced good returns amid fiscal and monetary drama Although global stock markets produced superior returns, bond markets provided the more dramatic setting in the past year. The yield of the 10-year U.S. Treasury note declined sharply as a variety of forces including Europes sovereign debt crisis and anticipation that the Federal Reserve would begin a new round of Treasury buyingdrove investors into low-yielding government bonds. The municipal bond market contended with somewhat sensational headlines about the strains on state and local budgets, and also with changes in the composition of the bond supply, resulting largely from the fast-growing issuance of Build America Bonds (BABs). The broad U.S. bond market returned about 6% for the full year, while the tax-exempt municipal market returned almost 5%. As bond prices rise and yields decline, the opportunity for continued strength in the bond market diminishes. Near the end of the period, prices retreated in both the taxable and tax-exempt markets. The Feds target for short-term interest rates remained near zero throughout the period, keeping money market fund returns at historical lows. Periods of strength and weakness added up to solid stock returns Stock prices followed a tortuous path to solid 12-month gains. Strength at the start of the year was followed by a summer of weakness and then an autumn revival. The Market Barometer Average Annual Total Returns Periods Ended November 30, 2010 One Three Five Year Years Years Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 6.02% 6.39% 6.23% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 4.76 4.86 4.67 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.79 2.36 Stocks Russell 1000 Index (Large-caps) 11.48% -4.66% 1.30% Russell 2000 Index (Small-caps) 26.98 -0.37 2.79 Dow Jones U.S. Total Stock Market Index 13.39 -3.88 1.84 MSCI All Country World Index ex USA (International) 5.69 -7.41 4.69 CPI Consumer Price Index 1.14% 1.35% 2.06% 3 broad U.S. stock market returned more than 13% for the period. Non-U.S. markets had a more modest return approaching 6%, restrained by the fiscal and political dramas in Europe and the dollars gains relative to the euro. A volatile second half crimped full-year returns The municipal bond market was relatively stable in the first half of the year, in part because investors favored the higher yields available from longer-term securities rather than the rock-bottom interest rates on money market funds. The second half, however, was turbulent. Bond prices rallied in July and even more in Augustthanks in part to a relatively light supply of new tax-exempt bonds, the possibility of higher federal income tax rates after 2010, and slow economic growth, which kept a lid on interest rates. In late August, yields fell to three-decade lows across many maturities in the broad municipal market. November saw a dramatic turnabout, driven in part by the potential implications of election results, the Feds second round of Treasury bond purchases, and some (briefly) encouraging jobs reports pointing to a stronger economy and possibly higher interest rates. As Treasury yields rose, tax-exempt bond yields also climbedand prices fell. In November, the tax-exempt yields of several maturities of AAA-rated general-obligation tax-exempt bonds rose above those of comparable-term taxable Treasuriesan atypical relationship not seen since spring 2009. Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Massachusetts Tax-Exempt Fund 0.17% 1.18% The fund expense ratio shown is from the prospectus dated March 29, 2010, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2010, the funds expense ratio was 0.17%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Peer group: Massachusetts Municipal Debt Funds. 4 Fiscal strains posed challenges; BABs helped ease the pain The muni markets ups and downs took place against a backdrop of fiscal challenges. Even as state revenue collections began to rebound after the worst financial setbacks since the Great Depression, the budget gaps faced by many states and municipalities remained sobering. The revenue recovery began earlier in Massachusetts than in some other states, in part because of the August 2009 increase in the sales tax rate from 5.0% to 6.25%. In November 2010, Commonwealth voters approved elimination of the sales tax on alcoholic beverages, but rejected a proposal to cut the overall sales tax to 3.0%, fearing the possible cuts in public services that could ensue. Gearing up for the annual revenue hearing in mid-December, lawmakers noted that, although revenue collections were up, so too was enrollment in Medicaid programsand a sizable deficit remains. Meanwhile, the unemployment rate fell from more than 9% for much of 2010 to just over 8% at the end of the fiscal year. The fiscal crunch has been tempered somewhat by the generous federal interest rate subsidies available through the Build America Bonds program, which has its roots in the difficulties faced by state and local borrowers during the nations financial crisis. (Your fund does not hold these bonds because they are taxable.) More than $165 billion of BABs have been issued nationwide since Total Returns Ten Years Ended November 30, 2010 Average Annual Return Massachusetts Tax-Exempt Fund 4.90% Barclays Capital 10 Year Municipal Bond Index 5.57 Massachusetts Municipal Debt Funds Average 4.22 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 the program was introduced in early 2009 as part of the federal stimulus package. BABs have affected your fund because they have slowed the issuance of tax-exempt bonds: In calendar year 2010 through November, tax-exempt supply fell to its lowest level in about a decade. This shortage, especially in bonds of longer maturities, led investors to bid up tax-exempt pricesat least, until November. Although issuers in Massachusetts have not been among the heaviest users of BABs, they were part of the late-year stampede of borrowers seeking to take advantage of the expiring interest rate subsidy. [Congress allowed the BABs program to expire as scheduled on December 31. With borrowers rushing to beat the deadline, taxable municipal bond issuance nationwide during December appeared on target to exceed tax-exempt issuance for the first month ever.] For more information on the funds positioning and performance during the past year, please see the Advisors Report following this letter. A conservative approach has proven its worth Over the years, the funds advisor, Vanguard Fixed Income Group, has focused on high-quality tax-exempt securities. This approach, along with disciplined portfolio management and low costs, has rewarded shareholders. For the ten years ended November 30, 2010, the funds average annual return exceeded the average return of competing funds by 0.68 percentage pointa meaningful edge in the world of fixed income investing. Shareholders have also benefited from the advisors stringent credit analysis, a Vanguard hallmark. As fiscal fortunes have diverged, it has become harder for individual investors to evaluate the creditworthiness of a wide range of municipal borrowers. Because there are no remaining AAA-rated insurance companies, investors cant look to guarantees to provide assurance. In addition, a nationwide recalibration of municipal bond ratings by two major credit-rating agencies has blurred some of the distinctions among issuers. These factors underscore the importance of the objective insights of Vanguards experienced team of credit analysts, who work closely with our portfolio managers and traders. Diversification and credit analysis arent likely to go out of style Because twists and turns in the bond markets are often as unpredictable as those in the stock markets, we encourage you to diversify your bond holdings, consistent with the investment objectives and principles you consider in managing all of your assets. And always keep in mind the importance of skilled credit analysis. Vanguard Massachusetts Tax-Exempt Fund can help by offering you a low-cost, diversified portfolio of Massachusetts securities that meet the high standards of our credit analysts. 6 Many investors are concerned about what may happen to their bond portfolios if interest rates rise. Conventional wisdom might suggest reallocating some of those assets into shorter-maturity bond funds, which are often thought to be less sensitive to changes in interest rates. Recent Vanguard research, however, underscores the benefits of maintaining a broadly diversified fixed income portfolio regardless of the future direction of interest rates. In fact, our research suggests that greater uncertainty about the outlook for economic growth, the deficit, inflation, and interest rates supports more fixed income diversification, not less. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 14, 2010 7 Advisors Report For the fiscal year ended November 30, 2010, Vanguard Massachusetts Tax-Exempt Fund returned 3.41%, trailing the result for its diversified Barclays Capital index benchmark and the average return of competing Massachusetts funds. The investment environment A look at tax-exempt yields at the start and end of the fiscal yearshown in the table belowdoes not do justice to the unusual degree of volatility that the municipal bond market experienced as the year drew to a close. Until November, the period was characterized by a general slide in yields across the maturity curve, but for different reasons. The Federal Reserve kept interest ratesand, in effect, the returns on money market fundsnear zero throughout the year. Scrambling for higher yields, investors turned to intermediate-term municipals, pushing up their prices and pushing down their yields. (As you know, bond prices and yields are inversely related.) Among the longest-term tax-exempt bonds, demand clashed with a shortage of supply as states and local governments took advantage of federal subsidies to issue taxable municipal bonds, known as Build America Bonds (BABs). In Massachusetts, about 17% of the approximately $14 billion in bonds issued by state and local governments during the fiscal year were BABs (excluding a nearly $1 billion Commonwealth BAB issued December 1, 2009, but counted Yields of Tax-Exempt Municipal Bonds (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2009 2010 2 years 0.61% 0.60% 5 years 1.50 1.36 10 years 2.78 2.79 30 years 4.28 4.28 Source: Vanguard. 8 in the previous fiscal year). The temporary BABs program, designed to help fiscally stressed states and municipalities reduce debt financing costs, came into existence because of the early-2009 federal stimulus program and was designed to expire on December 31, 2010. Another December 31 deadlinethe scheduled expiration of federal tax breaksspurred demand for tax-exempt securities as uncertainty persisted about what Congress might do. [The BABs program ended on schedule, while the reduced tax rates were extended for two years.] In August and September, municipal yields reached historical lows. In the final month of the fiscal year, however, the slide in yields (money market funds excepted) abruptly reversed, erasing all or much of the decline, depending on maturity, of the preceding 11 months. November turned out to be the most volatile month for municipal bonds since the height of the financial crisis in the fall of 2008. A new mix of factors led to a sell-off, with many investors moving assets from municipal bond funds to alternatives such as tax-exempt money market funds, despite their scant yields. The volatility and fund outflows continued in December. November opened with the midterm elections, the results of which led many investors to expect that federal tax cuts would be extended. Immediately afterward, the Federal Reserve announced its widely anticipated program to purchase huge quantities of Treasury bonds, an action intended to stimulate the economy by lowering long-term interest rates. Nonetheless, Treasury yields rose in response to economic data suggesting a possibility of inflation to come. Muni yields followed. Further upward pressure on yields in November came from expectations of swelling new-issue supply and sales of bonds by mutual funds that needed to raise cash for redemptions. (The Vanguard municipal bond funds have had adequate reserves to meet redemptions.) As of November 30, the yields of longer-term tax-exempt municipal bonds had risen above those of taxable Treasuries, an inversion of the typical pattern. Management of the fund The turbulence that characterized the municipal bond market as the fiscal year ended did not reflect a material change in the credit fundamentals of bond issuers. State and local governments remain under great fiscal stress, of course, although the recession technically ended in June 2009. As in previous economic recoveries, the municipal sector tends to lag the general economy because time is needed for higher personal and business income to flow through the tax system. The road to improvement is likely to be longer than usual because of the depth of the recent recession, the worst since the Great Depression. For this and other reasons, investors are understandably concerned about the health of muni-bond issuers and their ability to make principal and interest payments on time. That is why close monitoring of the financial condition of state and local governments has always been a crucial component of our investment activities. 9 Vanguards highly experienced credit analysts review each potential addition to our portfolios and reject those that dont pass our rigorous evaluation process. In view of the uncertainties surrounding the pace of the economic recovery, we held the Massachusetts Tax-Exempt Fund at a neutral average weighted duration compared with its benchmark index. As a consequence, interest rate positioning had no significant impact on the funds performance during this fiscal year. Outlook We expect to see more headlines citing the plight of state and local governments, and more comparisons between the states and European nations facing fiscal stress. We are confident, however, that states and municipalities will make the tough and unpleasant decisions about tax and service levels necessary to balance their budgets in the short term and address longer-term challenges, such as adequately funding retiree benefits. Its a process that likely wont be smooth, in the give-and-take of the political arena. Nonrenewal of the BABs program would imply more tax-exempt issuance in 2011, especially in the long-term portion of the municipal market. If this happens, the additional supply could produce lower prices and higher yields at the long end of the yield curve. Marlin G. Brown, Portfolio Manager Christopher W. Alwine, CFA, Principal, Head of Municipal Money Market and Bond Groups Vanguard Fixed Income Group December 22, 2010 10 Massachusetts Tax-Exempt Fund Fund Profile As of November 30, 2010 Financial Attributes Barclays Barclays 10 Year Municipal Municipal Bond Fund Index Index Number of Bonds 233 8,595 46,372 Yield to Maturity (before expenses) 3.3% 3.3% 3.5% Average Coupon 4.9% 4.9% 5.0% Average Duration 7.1 years 7.3 years 8.4 years Average Effective Maturity 7.8 years 9.9 years 13.4 years Ticker Symbol VMATX   Expense Ratio 1 0.17%   30-Day SEC Yield 3.06%   Short-Term Reserves 4.3%   Volatility Measures Barclays 10 Year Barclays Municipal Municipal Index Bond Index R-Squared 0.92 0.98 Beta 0.99 1.04 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Distribution by Maturity (% of portfolio) Under 1 Year 7.6% 1 - 3 Years 11.1 3 - 5 Years 19.3 5 - 10 Years 42.3 10 - 20 Years 12.8 20 - 30 Years 6.7 Over 30 Years 0.2 Distribution by Credit Quality (% of portfolio) AAA 38.6% AA 40.9 A 15.8 BBB 3.4 BB 0.1 Not Rated 1.2 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratio shown is from the prospectus dated March 29, 2010, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2010, the expense ratio was 0.17%. 11 Massachusetts Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2000, Through November 30, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Massachusetts Tax-Exempt Fund 3.41% 4.23% 4.90% $16,137 Barclays Capital Municipal Bond Index 4.76 4.67 5.30 16,754 Barclays Capital 10 Year Municipal Bond Index 5.51 5.40 5.57 17,200 Massachusetts Municipal Debt Funds Average 4.07 3.36 4.22 15,121 Massachusetts Municipal Debt Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 12 Massachusetts Tax-Exempt Fund Fiscal-Year Total Returns (%): November 30, 2000, Through November 30, 2010 Barclays 10 Year Municipal Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2001 5.08% 3.85% 8.93% 8.22% 2002 4.78 0.80 5.58 6.67 2003 4.51 2.19 6.70 6.88 2004 4.13 -0.88 3.25 4.03 2005 4.12 -0.59 3.53 3.01 2006 4.38 2.16 6.54 6.17 2007 4.18 -2.03 2.15 3.51 2008 4.00 -6.72 -2.72 -0.42 2009 4.42 7.94 12.36 12.67 2010 3.80 -0.39 3.41 5.51 Average Annual Total Returns: Periods Ended September 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Massachusetts Tax-Exempt Fund 12/9/1998 4.36% 4.75% 4.38% 1.04% 5.42% 13 Ma ss a ch u setts T a x-Exempt F u n d F i n a nc ial St a tements St a tement of Net A ssets A s of November 30, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) T a x-Exempt Mu n i c i p al Bon d s (98.7%) Ma ss a ch u setts (96.3%) Beverly MA GO 5.250% 11/1/12 (14) 1,925 2,093 Beverly MA GO 5.250% 11/1/13 (14) 1,855 2,086 Boston MA Convention Center Revenue 5.000% 5/1/18 (2) 4,975 5,184 Boston MA GO 5.000% 2/1/12 (14)(Prere.) 3,765 3,962 Boston MA GO 5.000% 3/1/16 7,295 8,553 Boston MA Housing Authority Revenue 5.000% 4/1/23 (4) 2,000 2,053 Boston MA Housing Authority Revenue 5.000% 4/1/25 (4) 5,440 5,486 Boston MA Special Obligation Revenue (Boston City Hospital) 5.000% 8/1/17 (14) 2,000 2,076 Boston MA Water & Sewer Commission Revenue 5.750% 11/1/13 295 319 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/25 3,725 4,112 Boston MA Water & Sewer Commission Revenue 5.000% 11/1/30 1,000 1,074 Braintree MA GO 5.000% 5/15/27 4,000 4,308 Framingham MA Housing Authority Mortgage Revenue (Beaver Terrace Apartments Project) 6.200% 2/20/21 900 946 Framingham MA Housing Authority Mortgage Revenue (Beaver Terrace Apartments Project) 6.350% 2/20/32 2,000 2,118 Holyoke MA Gas & Electric Department Revenue 5.000% 12/1/21 (14) 2,395 2,424 Littleton MA GO 5.000% 1/15/22 (14) 1,280 1,316 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/14 (Prere.) 5,000 5,701 Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 14,500 15,258 Massachusetts Bay Transportation Authority General Transportation Revenue 6.200% 3/1/16 5,325 6,042 Massachusetts Bay Transportation Authority Revenue Sales Tax 5.000% 7/1/12 (Prere.) 3,000 3,211 Massachusetts Bay Transportation Authority Revenue Sales Tax 5.000% 7/1/18 (Prere.) 10,000 11,962 Massachusetts Bay Transportation Authority Revenue Sales Tax 5.250% 7/1/22 3,500 4,041 Massachusetts Bay Transportation Authority Revenue Sales Tax 5.250% 7/1/33 15,000 16,494 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/14 5,000 5,718 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/22 5,285 6,216 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/23 5,325 6,135 14 Ma ss a ch u setts T a x-Exempt F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/24 1,325 1,492 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/24 2,500 2,940 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 2,000 2,345 Massachusetts Bay Transportation Authority Sales Tax Revenue 0.000% 7/1/29 1,020 428 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 3,000 3,445 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/33 3,850 4,233 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.380% 12/7/10 2,900 2,900 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (10) 3,340 2,728 Massachusetts College Building Authority Revenue 5.000% 5/1/38 (12) 10,000 10,161 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.300% 12/7/10 800 800 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/18 2,000 2,172 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/20 3,105 3,269 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/22 1,985 2,056 Massachusetts Development Finance Agency Higher Education Revenue (Emerson College) 5.000% 1/1/23 1,710 1,761 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/19 500 575 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 680 711 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/40 2,000 2,024 Massachusetts Development Finance Agency Revenue (Boston University) 6.000% 5/15/29 (2) 1,400 1,613 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 10/1/35 (2) 2,000 2,002 Massachusetts Development Finance Agency Revenue (Boston University) 5.375% 5/15/39 1,575 1,613 Massachusetts Development Finance Agency Revenue (Boston University) 5.000% 7/1/42 5,000 5,028 Massachusetts Development Finance Agency Revenue (Boston University) VRDO 0.260% 12/1/10 LOC 1,100 1,100 Massachusetts Development Finance Agency Revenue (Boston University) VRDO 0.280% 12/1/10 LOC 1,000 1,000 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.250% 12/1/25 600 593 Massachusetts Development Finance Agency Revenue (Carleton-Willard Village) 5.625% 12/1/30 550 544 Massachusetts Development Finance Agency Revenue (College of Pharmacy & Allied Health Services) 5.750% 7/1/13 (Prere.) 1,000 1,138 Massachusetts Development Finance Agency Revenue (Combined Jewish Philanthropies of Greater Boston Inc. Project) 5.250% 2/1/22 2,700 2,837 15 Ma ss a ch u setts T a x-Exempt F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 2,160 2,309 Massachusetts Development Finance Agency Revenue (Deerfield Academy) 5.000% 4/1/13 (Prere.) 1,500 1,649 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 5,000 5,449 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 2,000 1,892 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/28 1,000 1,100 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 1,000 1,092 Massachusetts Development Finance Agency Revenue (Harvard University) 5.000% 10/15/40 2,000 2,117 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.250% 7/1/31 4,000 4,015 Massachusetts Development Finance Agency Revenue (Mount Holyoke College) 5.000% 7/1/36 1,500 1,522 Massachusetts Development Finance Agency Revenue (Neville Communities) 6.000% 6/20/44 1,500 1,618 Massachusetts Development Finance Agency Revenue (Simmons College) 5.250% 10/1/33 (10) 3,000 2,764 Massachusetts Development Finance Agency Revenue (Smith College) 5.000% 7/1/35 6,000 6,022 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.000% 7/1/30 3,000 2,808 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 3,000 2,751 Massachusetts Development Finance Agency Revenue (Western New England College) 5.875% 12/1/12 (Prere.) 540 588 Massachusetts Development Finance Agency Revenue (Western New England College) 6.125% 12/1/12 (Prere.) 1,000 1,115 Massachusetts Development Finance Agency Revenue (WGBH Educational Foundation) 5.000% 1/1/36 (12) 5,000 5,000 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/17 3,000 3,366 Massachusetts GAN 5.125% 12/15/10 1,480 1,483 Massachusetts GAN 5.125% 12/15/12 1,750 1,757 Massachusetts GO 5.000% 9/1/12 2,170 2,333 Massachusetts GO 5.000% 11/1/14 3,275 3,726 Massachusetts GO 5.000% 12/1/14 (Prere.) 3,150 3,603 Massachusetts GO 5.000% 3/1/15 (Prere.) 10,000 11,556 Massachusetts GO 5.000% 3/1/15 (4)(Prere.) 5,250 6,067 Massachusetts GO 5.000% 9/1/15 (Prere.) 10,000 11,694 Massachusetts GO 5.000% 9/1/15 (Prere.) 2,000 2,339 Massachusetts GO 5.500% 10/1/15 17,990 21,247 Massachusetts GO 5.500% 11/1/17 5,000 6,051 Massachusetts GO 5.250% 8/1/18 (4) 5,060 6,027 Massachusetts GO 5.500% 10/1/18 (4) 10,200 12,345 Massachusetts GO 5.500% 10/1/18 4,955 5,997 Massachusetts GO 5.500% 8/1/19 5,000 6,043 Massachusetts GO 5.500% 10/1/19 (12)(2) 1,000 1,210 Massachusetts GO 5.500% 10/1/19 (2) 2,000 2,419 Massachusetts GO 5.500% 11/1/19 (4) 5,550 6,716 Massachusetts GO 5.000% 8/1/20 4,185 4,755 Massachusetts GO 5.250% 8/1/21 5,870 6,918 16 Ma ss a ch u setts T a x-Exempt F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts GO 5.000% 8/1/22 4,500 4,973 Massachusetts GO 5.250% 8/1/22 5,000 5,875 Massachusetts GO 5.500% 12/1/23 (2) 4,000 4,766 Massachusetts GO 5.000% 3/1/26 5,000 5,396 Massachusetts GO 5.000% 8/1/28 4,535 4,816 Massachusetts GO 5.500% 8/1/30 (2) 11,500 13,369 Massachusetts GO 5.000% 8/1/37 (2) 5,000 5,134 Massachusetts GO 5.000% 8/1/38 5,000 5,147 Massachusetts GO VRDO 2.932% 12/1/10 8,595 8,595 Massachusetts Health & Educational Facilities Authority Revenue (Baystate Medical Center) 5.750% 7/1/33 5,000 5,032 Massachusetts Health & Educational Facilities Authority Revenue (Berklee College of Music) 5.000% 10/1/26 6,255 6,470 Massachusetts Health & Educational Facilities Authority Revenue (Berklee College of Music) 5.000% 10/1/27 5,575 5,727 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/19 (14) 50 50 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 3,000 2,719 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/13 5,200 5,513 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.000% 7/1/28 2,000 1,923 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/33 3,000 2,841 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.125% 7/1/38 4,000 3,740 Massachusetts Health & Educational Facilities Authority Revenue (Caritas Christi Obligated Group) 6.750% 7/1/12 (Prere.) 2,000 2,208 Massachusetts Health & Educational Facilities Authority Revenue (Childrens Hospital) 5.500% 12/1/39 4,000 4,170 Massachusetts Health & Educational Facilities Authority Revenue (Childrens Hospital) VRDO 0.300% 12/7/10 LOC 5,900 5,900 Massachusetts Health & Educational Facilities Authority Revenue (Dana-Farber Cancer Institute) 5.000% 12/1/37 5,000 5,007 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,000 1,288 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/21 2,000 2,374 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.125% 7/15/37 9,350 9,385 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 10/1/38 10,000 10,458 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) VRDO 0.190% 12/1/10 2,500 2,500 Massachusetts Health & Educational Facilities Authority Revenue (Henry Heywood Memorial Hospital) VRDO 0.290% 12/1/10 LOC 3,965 3,965 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/27 1,650 1,700 Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/28 2,780 2,845 17 Ma ss a ch u setts T a x-Exempt F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Health & Educational Facilities Authority Revenue (Isabella Stewart Gardner Museum) 5.000% 5/1/29 1,420 1,445 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.250% 8/15/37 8,000 7,820 Massachusetts Health & Educational Facilities Authority Revenue (Massachusetts General Hospital) 6.250% 7/1/12 (2) 165 170 Massachusetts Health & Educational Facilities Authority Revenue (Milton Hospital) 5.500% 7/1/16 1,235 1,166 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/21 6,765 8,143 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.250% 7/1/30 5,000 5,769 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/32 5,000 5,964 Massachusetts Health & Educational Facilities Authority Revenue (MIT) VRDO 0.270% 12/7/10 1,000 1,000 Massachusetts Health & Educational Facilities Authority Revenue (Museum of Fine Arts) VRDO 0.280% 12/1/10 5,800 5,800 Massachusetts Health & Educational Facilities Authority Revenue (New England Medical Center Hospital) 5.375% 5/15/12 (Prere.) 2,580 2,753 Massachusetts Health & Educational Facilities Authority Revenue (New England Medical Center Hospital) 5.375% 5/15/12 (Prere.) 3,000 3,201 Massachusetts Health & Educational Facilities Authority Revenue (New England Medical Center Hospital) 5.375% 5/15/13 (3) 1,255 1,291 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 3,000 3,400 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/23 3,435 3,657 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/33 3,000 3,002 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/11 2,080 2,098 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.250% 7/1/29 5,000 5,217 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/47 2,500 2,406 Massachusetts Health & Educational Facilities Authority Revenue (Pool Loan Program) VRDO 0.290% 12/1/10 LOC 1,275 1,275 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,090 1,219 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 5.000% 10/1/13 (Prere.) 1,175 1,314 Massachusetts Health & Educational Facilities Authority Revenue (Simmons College) 8.000% 10/1/39 2,500 2,810 Massachusetts Health & Educational Facilities Authority Revenue (South Coast Health System) 5.000% 7/1/39 6,000 5,728 Massachusetts Health & Educational Facilities Authority Revenue (Sterling & Francine Clark) 5.000% 7/1/36 5,500 5,553 Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/26 1,880 2,160 18 Ma ss a ch u setts T a x-Exempt F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Health & Educational Facilities Authority Revenue (Tufts University) 5.250% 2/15/30 2,000 2,013 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 5.250% 7/1/14 (2) 1,000 1,002 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 6.500% 7/1/21 5,000 5,056 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 6.625% 7/1/32 1,000 1,007 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts) 5.125% 10/1/27 (14) 1,850 1,882 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts/Worcester) 5.125% 10/1/11 (Prere.) 435 452 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts/Worcester) 5.250% 10/1/12 (Prere.) 4,000 4,334 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts/Worcester) 5.125% 10/1/23 (14) 565 570 2 Massachusetts Health & Educational Facilities Authority Revenue (Wellesley College) 5.000% 7/1/23 2,400 2,577 Massachusetts Health & Educational Facilities Authority Revenue (Wellesley College) VRDO 0.190% 12/1/10 7,330 7,330 Massachusetts Health & Educational Facilities Authority Revenue (Williams College) 5.000% 7/1/31 5,000 5,130 Massachusetts Health & Educational Facilities Authority Revenue (Winchester Hospital) 5.250% 7/1/38 1,500 1,387 Massachusetts Housing Finance Agency Single Family Housing Revenue 5.125% 12/1/28 4,000 4,105 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/12 (14) 2,975 3,116 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/13 (14) 3,255 3,391 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.250% 7/1/16 (14) 4,500 4,668 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 4,000 4,649 Massachusetts Port Authority Revenue 5.000% 7/1/17 (4) 9,600 10,921 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/14 (4) 5,000 5,651 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/18 (4) 10,000 11,293 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 (4) 15,000 15,998 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/25 (4) 16,125 17,110 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/26 (4) 8,000 8,397 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 (14) 8,500 8,893 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 5,000 5,152 Massachusetts School Building Authority Dedicated Sales Tax Revenue 4.750% 8/15/32 (2) 9,360 9,386 19 Ma ss a ch u setts T a x-Exempt F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 13,500 13,776 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,000 4,551 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 15,000 16,255 Massachusetts Special Obligation Revenue 5.000% 12/15/13 (4) 1,895 2,109 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/20 (14) 3,000 1,958 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/25 (14) 5,000 2,374 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/28 (14) 7,000 2,715 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/13 7,550 8,436 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/15 (Prere.) 4,460 5,259 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/16 6,110 7,219 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/16 5,000 5,892 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 5,000 6,012 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/17 540 625 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/18 5,000 5,938 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,000 1,205 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/18 1,955 2,356 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/20 1,180 1,394 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/22 3,500 4,161 Massachusetts Water Pollution Abatement Trust Revenue 5.375% 8/1/27 2,565 2,573 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/29 1,520 1,725 Massachusetts Water Pollution Abatement Trust Revenue 5.500% 8/1/29 1,000 1,003 Massachusetts Water Pollution Abatement Trust Revenue 5.750% 8/1/29 190 191 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/30 5,550 6,269 Massachusetts Water Resources Authority Revenue 6.000% 12/1/11 (14) 1,455 1,493 Massachusetts Water Resources Authority Revenue 5.250% 8/1/15 (14) 3,000 3,501 Massachusetts Water Resources Authority Revenue 5.250% 8/1/19 (4) 7,000 8,356 Massachusetts Water Resources Authority Revenue 5.000% 8/1/20 5,510 6,365 20 Ma ss a ch u setts T a x-Exempt F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 1,490 1,799 Massachusetts Water Resources Authority Revenue 5.250% 8/1/31 (4) 1,000 1,104 Massachusetts Water Resources Authority Revenue 5.000% 8/1/34 (14) 8,000 8,228 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 14,000 14,358 Massachusetts Water Resources Authority Revenue 5.250% 8/1/35 (4) 1,310 1,416 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 (2) 5,000 5,106 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 11,370 11,611 Massachusetts Water Resources Authority Revenue 5.250% 8/1/36 (4) 2,520 2,721 Massachusetts Water Resources Authority Revenue 5.000% 8/1/39 2,000 2,057 Massachusetts Water Resources Authority Revenue 5.000% 8/1/40 3,000 3,093 Massachusetts Water Resources Authority Revenue 5.000% 8/1/41 7,990 8,143 Narragansett MA Regional School District GO 6.500% 6/1/13 (2) 1,210 1,228 Newton MA School District GO 4.500% 6/15/34 3,000 3,017 Pittsfield MA GO 5.000% 4/15/12 (14)(Prere.) 1,000 1,071 University of Massachusetts Building Authority Revenue 6.875% 5/1/14 (ETM) 1,000 1,126 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 2,000 2,347 University of Massachusetts Building Authority Revenue 5.000% 11/1/21 (2) 5,680 6,007 University of Massachusetts Building Authority Revenue 5.000% 11/1/22 (2) 2,695 2,835 University of Massachusetts Building Authority Revenue 5.000% 11/1/23 (2) 1,760 1,841 University of Massachusetts Building Authority Revenue 5.000% 11/1/24 (2) 1,980 2,060 University of Massachusetts Building Authority Revenue 5.000% 11/1/25 (2) 1,990 2,061 Worcester MA GO 5.500% 8/15/14 (14) 1,445 1,483 Worcester MA GO 5.500% 8/15/15 (14) 1,190 1,220 Worcester MA GO 5.250% 8/15/21 (14) 1,500 1,524 946,743 P u erto R i co (2.1%) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/17 (14) 5,000 5,720 Puerto Rico GO 5.500% 7/1/19 (2) 2,250 2,408 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/12 (3) 5,080 5,352 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/12 (Prere.) 1,100 1,176 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/36 400 392 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 2,015 2,127 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 665 702 Puerto Rico Public Finance Corp. Revenue 5.125% 6/1/24 (ETM) 2,155 2,417 20,294 21 Ma ss a ch u setts T a x-Exempt F u n d Face Market Maturity Amount Value Coupon Date ($000) ($000) G ua m (0.2%) Guam Economic Development & Commission Authority Revenue 5.250% 6/1/32 2,135 1,982 V i r gi n Is la n d s (0.1%) Virgin Islands Public Finance Authority Revenue 5.250% 10/1/20 1,000 1,036 Tot al T a x-Exempt Mu n i c i p al Bon d s (Cost $950,047) 970,055 Other A ssets a n d L ia b ili t i es (1.3%) Other Assets 16,277 Liabilities (3,206) 13,071 Net A ssets (100%) A pp li c a b l e to 96,878,992 o u tst a n di n g $.001 p a r v alu e sh a res of benef i c ial i nterest ( u n li m i te d au thor i z a t i on) 983,126 Net A sset V alu e Per Sh a re A t November 30, 2010, net a ssets cons i ste d of: Amount ($000) Paid-in Capital 972,984 Undistributed Net Investment Income  Accumulated Net Realized Losses (9,864) Unrealized Appreciation (Depreciation) Investment Securities 20,008 Futures Contracts (2) Net A ssets See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, the value of this security represented 0.3% of net assets. 2 Securities with a value of $752,000 have been segregated as initial margin for open futures contracts. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 22 Ma ss a ch u setts T a x-Exempt F u n d Ke y to A bbrev ia t i ons ARSAuction Rate Security. BANBond Anticipation Note. COPCertificate of Participation. CPCommercial Paper. FRFloating Rate. GANGrant Anticipation Note. GOGeneral Obligation Bond. IDAIndustrial Development Authority Bond. IDRIndustrial Development Revenue Bond. PCRPollution Control Revenue Bond. PUTPut Option Obligation. RANRevenue Anticipation Note. TANTax Anticipation Note. TOBTender Option Bond. TRANTax Revenue Anticipation Note. UFSDUnion Free School District. USDUnited School District. VRDOVariable Rate Demand Obligation. VRDPVariable Rate Demand Preferred. (ETM)Escrowed to Maturity. (Prere.)Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOCScheduled principal and interest payments are guaranteed by bank letter of credit. 23 Ma ss a ch u setts T a x-Exempt F u n d St a tement of Oper a t i ons Year Ended November 30, 2010 ($000) Investment Income Income Interest 38,725 Total Income 38,725 Expenses The Vanguard GroupNote B Investment Advisory Services 88 Management and Administrative 1,298 Marketing and Distribution 272 Custodian Fees 8 Auditing Fees 27 Shareholders Reports 8 Trustees Fees and Expenses 1 Total Expenses 1,702 Net Investment Income 37,023 Re ali ze d Net G ai n (Loss) Investment Securities Sold 1,593 Futures Contracts (923) Re ali ze d Net G ai n (Loss) 670 Ch a n g e i n Unre ali ze d A pprec ia t i on (Deprec ia t i on) Investment Securities (5,554) Futures Contracts 32 Ch a n g e i n Unre ali ze d A pprec ia t i on (Deprec ia t i on) (5,522) Net Incre a se (Decre a se) i n Net A ssets Res ul t i n g from Oper a t i ons See accompanying Notes, which are an integral part of the Financial Statements. 24 Ma ss a ch u setts T a x-Exempt F u n d St a tement of Ch a n g es i n Net A ssets Year Ended November 30, 2010 2009 ($000) ($000) Incre a se (Decre a se) i n Net A ssets Oper a t i ons Net Investment Income 37,023 33,380 Realized Net Gain (Loss) 670 (14) Change in Unrealized Appreciation (Depreciation) (5,522) 59,525 Net Increase (Decrease) in Net Assets Resulting from Operations 32,171 92,891 D i str i b u t i ons Net Investment Income (37,023) (33,380) Realized Capital Gain   Total Distributions (37,023) (33,380) C a p i t al Sh a re Tr a ns a ct i ons Issued 225,074 284,222 Issued in Lieu of Cash Distributions 28,284 25,094 Redeemed (204,212) (140,265) Net Increase (Decrease) from Capital Share Transactions 49,146 169,051 Total Increase (Decrease) 44,294 228,562 Net A ssets Be gi nn i n g of Per i o d En d of Per i o d See accompanying Notes, which are an integral part of the Financial Statements. 25 Ma ss a ch u setts T a x-Exempt F u n d F i n a nc ial H ig h lig hts For a Share Outstanding Year Ended November 30, Throughout Each Period 2010 2009 2008 2007 2006 Net A sset V alu e, Be gi nn i n g of Per i o d Investment Oper a t i ons Net Investment Income .386 .401 .414 .424 .427 Net Realized and Unrealized Gain (Loss) on Investments (.040) .750 (.680) (.210) .218 Total from Investment Operations .346 1.151 (.266) .214 .645 D i str i b u t i ons Dividends from Net Investment Income (.386) (.401) (.414) (.424) (.427) Distributions from Realized Capital Gains     (.008) Total Distributions (.386) (.401) (.414) (.424) (.435) Net A sset V alu e, En d of Per i o d Tot al Ret u rn 1 3.41% 12.36% -2.72% 2.15% 6.54% R a t i os/S u pp l ement al D a t a Net Assets, End of Period (Millions) $983 $939 $710 $684 $573 Ratio of Total Expenses to Average Net Assets 0.17% 0.17% 0.12% 0.13% 0.14% Ratio of Net Investment Income to Average Net Assets 3.75% 4.02% 4.17% 4.19% 4.22% Portfolio Turnover Rate 18% 15% 29% 16% 5% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 26 Ma ss a ch u setts T a x-Exempt F u n d Notes to F i n a nc ial St a tements Vanguard Massachusetts Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A . The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the funds tax positions taken for all open federal income tax years (November 30, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2010, the fund had contributed capital of $181,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.07% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. 27 Ma ss a ch u setts T a x-Exempt F u n d C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Leve l 1 
